DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Okamoto [2018/0233089].
Regarding claim 1, Okamoto teaches:
A display device, comprising: 5a substrate [fig. 3a, layer 312];
at least one pixel divided along a first direction on the substrate, the at least one pixel comprising a first emission area, a second emission area, and a third emission area, each of the first emission area, second emission area, and third emission area comprising a plurality of light emitting elements [fig. 2b, note 13r, 13g and 13b];
10a light blocking pattern corresponding to an area between the first emission area, the second emission area, and the third emission area [fig. 41a, light blocking area 520];
and a color filter layer comprising a first color filter pattern on the first emission area, a second color filter pattern on the second emission area, and a third color filter pattern on the third emission area [fig. 2b, note 13r, 13g and 13b];
15wherein the pixel comprises a first storage capacitor, a second storage capacitor, and a third storage capacitor on the substrate, the first storage capacitor, the second storage capacitor, and the third storage capacitor corresponding to one of the first color filter pattern, the second color filter pattern, and the third color filter pattern [fig. 2a, note C1 unit for each subpixel].

Regarding claim 2, Okamoto further teaches:
the first color filter pattern is a red color filter, the second color filter pattern is a green color filter, and the third color filter pattern is a blue color filter [fig. 2b, note 13r, 13g and 13b];

Allowable Subject Matter
Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3-20, the prior art does not teach “…a buffer layer on the substrate; and a first insulating layer, a second insulating layer, and a third insulating layer sequentially on the buffer layer, -86-1198105 wherein each of the first storage capacitor, the second storage capacitor, and the third storage capacitor comprises a lower electrode on the first insulating layer, and an upper electrode on the second insulating layer and overlapping the lower electrode 5on.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Soda [2019/0096324], Lee et. al. [2019/0189876].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625